DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is written in response to the amendment filed 10/15/2021
Claims 1 and 17 have been amended
Claims 1-20 are presented for examination
This action is Final

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noyelle (US 2021/0000905) in view of O’Neill (US 6,253,912) in view of Minerich (US 6,311,842).

1, 3: Noyelle discloses a convertible tray system for food items comprising: a convertible tray 100 for holding the food item, the convertible tray including a substrate defining at least one aperture 112 into which the food item is received,

a plurality of flaps 104 the plurality of flaps providing support of the at least one aperture of the convertible tray above a support surface (fig. 1E); and 

a serving container 500 for substantially enclosing the convertible tray while holding the food item (fig. 5);

a plurality of flaps 104 defined by the substrate by folding along at least one fold feature 106;

the plurality of flaps positioned beneath the aperture when the convertible tray is positioned on the support surface (fig. 1E); and
 
the serving container 500 including a bottom shell 550 rotatably coupled to a top shell 505 via at least one hinge 530, the bottom shell having a plurality of interior sidewalls 560, 570 and including the support surface, wherein at least one flap of the plurality of flaps conforms to at least one interior sidewall of the plurality of interior sidewalls, wherein the top shell rotates via the at least one hinge to substantially enclose the convertible tray while holding the food item within an interior volume defined by the bottom shell and the top shell ([0087]; fig. 5, 6A,B). 

Noyelle fails to disclose separation elements. O’Neill teaches a first separation feature 22-25 defined by the substrate on a first edge of the convertible tray adjacent to the at least one aperture, the first separation feature defining a boundary between the convertible tray and a 

Noyelle-O’Neill fails to disclose a food item capable of containing more food items. Minerich teaches a food item 110 defining a cavity 116 to receive one or more additional food items (fig. 1). It would have bene obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the apertures of Noyelle-O’Neil to include the food item of Minerich in order to allow easy fitting and storing of the food items in and out of the tray.

2: Noyelle-O’Neill-Minerich discloses the convertible tray system of claim 1, wherein the food item includes a formed food product pressed in a mold to define the cavity (Noyelle; fig. 1C and 6B). 

4: Noyelle-O’Neill-Minerich discloses the convertible tray system of claim 1, wherein Noyelle teaches a through aperture for holding a food item and is capable of being supported by the surface of the serving container since the size of the food item would be based on whether it touches the surface (fig. 1C). 

5: Noyelle-O’Neill-Minerich discloses the convertible tray system of claim 1, wherein the substrate defines a first fold feature 206 about which a first flap 208 of the plurality of flaps is folded, and wherein the substrate defines a second fold feature 206 about which a second flap 204/208 of the plurality of flaps is folded (Noyelle; fig. 2A).

6: Noyelle-O’Neill-Minerich discloses the convertible tray system of claim 5, wherein the first flap 208 opposes the second flap 208 beneath the aperture when the convertible tray is positioned on the support surface (Noyelle; fig. 2A, B).




8: Noyelle-O’Neill-Minerich discloses the convertible tray system of claim 1, wherein the first separation feature 22-25 includes a perforation defined by the substrate (Noyelle; [0131]).

Claim 9-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noyelle (US 2021/0000905) in view of O’Neill (US 6,253,912) in view of Nash (US 6,935,505).

9: Noyelle-O’Neill-Minerich discloses the claimed invention as applied to claim 1 but fails to disclose a stabilizer Nash teaches wherein the convertible tray includes at least one tray stabilizer 116, 118 configured to hinge along the at least one fold feature to raise a second of the substrate above the at least on aperture (fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tray of Noyelle to include the stabilizer of Nash in order to assist the user in lifting/removing the tray from the outer support.

10-11: Noyelle convertible tray system for food items comprising:

a convertible tray 100 for holding a food item, the convertible tray including a substrate defining at least one aperture 112 into which the food item is received, 

a plurality of flaps 104 defined by the substrate by folding along at least one fold feature defined by the substrate, the plurality of flaps providing support of the at least one aperture of the convertible tray above a support surface (fig. 1A), and

a serving container 500 for substantially enclosing the convertible tray while holding the food item, the serving container including a bottom shell 550 rotatably coupled to a top shell 505 via at least one hinge 530, the bottom shell having a plurality of interior sidewalls 560 and including (fig. 5, 6A,B).

Noyelle fails to disclose separation elements. O’Neill teaches a first separation feature 22-25 defined by the substrate on a first edge of the convertible tray adjacent to the at least one aperture, the first separation feature defining a boundary between the convertible tray and a second convertible tray detached from a blank forming each of the convertible tray and the second convertible tray (fig. 2). It would have been obvious to one having ordinary skill in the art a the time of the effective filing date of the invention to modify the tray of Noyelle to include the perforated substrate of O’Neill in order to provide the user of using smaller quantities of the stored items at any given time.

Noyelle fails to disclose a stabilizer. Nash teaches wherein the convertible tray includes at least one tray stabilizer 116, 118 configured to hinge along the at least one fold feature to raise a second of the substrate above the at least on aperture (fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tray of Noyelle to include the stabilizer of Nash in order to assist the user in lifting/removing the tray from the outer support.

12: Noyelle-O’Neill-Nash discloses the convertible tray system of claim 1, wherein Noyelle teaches a through aperture for holding a food item and is capable of being supported by the surface of the serving container since the size of the food item would be based on whether it touches the surface (fig. 1C). 

13: Noyelle-O’Neill-Nash discloses the convertible tray system of claim 1, wherein the substrate defines a first fold feature 206 about which a first flap 208 of the plurality of flaps is folded, and wherein the substrate defines a second fold feature 206 about which a second flap 204/208 of the plurality of flaps is folded (Noyelle; fig. 2A).



15: Noyelle-O’Neill-Nash discloses the convertible tray system of claim 1, wherein the at least one fold feature includes a score line 170 defined by the substrate (O’Neil; col. 1, ll. 44-56).

16: Noyelle-O’Neill-Nash discloses the convertible tray system of claim 1, wherein the first separation feature 22-25 includes a perforation defined by the substrate (Noyelle; [0131]).

Claim 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noyelle (US 2021/0000905) in view of Nash (US 6,935,505).

17, 20: Noyelle discloses a convertible tray comprising: a substrate 100 defining a plurality of apertures 112, each aperture for holding a food item;

a plurality of flaps 104 foldable along at least one fold feature 106 defined by the substrate to support the first side of the convertible tray above a support surface, wherein at least one of the substrate and at least one flap of the plurality of flaps can be divided at the first separation feature to remove an individual tray that includes the at least one aperture of the plurality of apertures (fig. 1A).

Noyelle discloses the claimed invention as applied to claim 1 but fails to disclose a stabilizer. Nash teaches a convertible tray system of claim 1, wherein the convertible tray includes at least one tray stabilizer 116, 118 defined by the substrate, the at least one tray stabilizer defines a recess configured to hinge along the at least one fold feature to raise a section of the substrate above the at least one aperture (fig. 1). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tray of Noyelle to include the stabilizer of Nash in order to assist the user in lifting/removing the tray from the outer support.

18: Noyelle-Nash discloses the convertible tray of claim 17, further comprising an end flap 236 coupled between two flaps 204, 208 of the plurality of flaps, wherein the end flap defines a locking slot into which a locking tab 232 defines by at least one flap of the plurality of flaps is inserted (Noyelle; [0075]; fig. 2A).

Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Noyelle (US 2021/0000905) in view of Nash (US 6,935,505) in view of O’Neill (US 6,253,912).

19: Noyelle-Nash discloses the convertible tray of claim 17 but fails to disclose multiple separation elements. O’Neill et. al. teaches comprising a plurality of separation features 22-25 defined by the substrate 20 on the first side of the convertible tray, each separation feature of the plurality of separation features adjacent to at least one aperture 10 of the plurality of apertures, wherein the substrate is configured to be divided at each separation feature to remove a plurality of individual trays that each include at least one aperture of the plurality of apertures (fig. 2). It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to modify the tray of Noyelle-Nash to include the perforated substrate of O’Neill in order to provide the user of using smaller quantities of the stored items at any given time.

Response to Arguments
Applicant's arguments with respect to the claims have been considered but in view of the amendment the search has been updated, new prior art has been identified and applied, and a new rejection has been made.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAVEN COLLINS whose telephone number is (571)270-1672. The examiner can normally be reached Monday-Friday 8:30am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANTHONY STASHICK can be reached on 571-272-4561. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RAVEN COLLINS/Examiner, Art Unit 3735 

/Anthony D Stashick/Supervisory Patent Examiner, Art Unit 3735